FILED.

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA DEC -3 2019
Clerk, U.S. District and
Bankruptcy Courts

MOUSEN Y. ADEN, )
)
Plaintiff, )
)

v. ) Civil Action No. 1:19-cv-03328 (UNA)

)
)
U.S. CONGRESS, )
)
Defendant. )

MEMORANDUM OPINION
This matter is before the court on its initial review of plaintiff's “declaration of sovereign
authority,” and application for leave to proceed in forma pauperis. The court will grant the in
forma pauperis application and dismiss the case because the complaint fails to meet the minimal
pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure, and fails to establish
subject matter jurisdiction, see Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action
“at any time” if it determines that the subject matter jurisdiction is wanting).
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “() a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.” .
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 US. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
- the claim being asserted so that they can prepare a responsive answer and an adequate defense and

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977). “A confused and rambling narrative of charges and conclusions . . . does not
, y

comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F. Supp. 3d 163,
169 (D.D.C. 2014) (citation and internal quotation marks omitted).

Plaintiff a prisoner designated to West Tennessee State Prison, indicates that pursuant to
biblical tenets, he is a “messiah.” He goes on to “proclaim that [he is] entitled to exercise President
Power... over the Entire Planet.” He requests that this court “make [him] king or emancipate
{him].” The complaint fails to meet the minimum pleading standard set forth in Rule 8(a). The
rambling and non-sensical allegations comprising the complaint fail to provide adequate notice of
aclaim. The causes of action, if any, are completely undefined. The pleading also fails to set forth
allegations with respect to this court’s jurisdiction, or a valid basis for an award of damages. In
fact, it is unclear what damages plaintiff actually seeks.

Plaintiff has also failed to plead facts to establish his standing to sue, and “the defect of
standing is a defect in subject matter jurisdiction.” Haase v. Sessions, 835 F.2d 902, 906 (D.C.
Cir. 1987); see Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992) (noting that “the core
component of standing is an essential and unchanging part of the case-or-controversy requirement
of Article JI). Federal courts only have subject matter jurisdiction if there is a “Case” ot
“Controvers[y]” to be decided, U.S. Const. Art. UJ, § 2, and in the absence of any actual or
threatened injury, no such case or controversy exists. The alleged “injury must be ‘concrete,
particularized, and actual or imminent; fairly traceable to the challenged action; and redressable
by a favorable ruling.’” Clapper v. Amnesty Int'l USA, 568 US. 398, 409 (2013) (quoting
Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149-50 (2010)). The injury must be “fairly
traceable” to the defendants’ conduct and “not the result of the independent action of some third

party not before the court.” Lujan, 504 U.S. at 560 (citation, internal quotation marks and internal
oy
. 7

alterations omitted). Plaintiff has not alleged any injury. Further, any connection between the
named defendant and plaintiff's intended claims is entirely ambiguous.
For all of the above reasons, this case will be dismissed. A separate order accompanies

this memorandum opinion.

L~

Date: November 2 ¢ , 2019 United States District Judge

 
